Citation Nr: 1428736	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-17 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

3.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) prior to November 22, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to July 2008.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

In January 2014, the Veteran testified at a Central office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

The Veteran's tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260; and he has not been shown to have any symptoms which are not contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for service-connected tinnitus. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2013).

2.  The criteria for application of the extraschedular rating provisions for the Veteran's tinnitus have not been met; referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service is not warranted.  38 C.F.R. § 3.321(b) (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2010.

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes clinical records and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The Veteran's tinnitus is subjective in nature.  As such, it cannot be evaluated by a VA examiner for its severity.  The Veteran is competent to state the severity of his tinnitus.  Thus, a VA examination for his tinnitus is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Rating Tinnitus

Tinnitus is evaluated at 10 percent.  Only a single evaluation for recurrent tinnitus is assigned, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6262, Note (2).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran is seeking a disability evaluation for his tinnitus in excess of the currently assigned 10 percent evaluation.  According to VA regulation, a 10 percent evaluation is the maximum allowed for tinnitus, regardless of whether it is perceived in one ear, both ears, or in the head. 38 C.F.R. §4.87, DC 6260.  The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, entitlement to a schedular rating in excess of 10 percent is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Veteran has testified at the Board hearing that he had a contract job which involved flight planning from 2009 to October 2010, when he was laid off due to Government cutbacks.  He testified that he had to "talk, communicate a lot over the radio with the pilots, you know, so I had to do a lot of communication on the phone with other various people like radar and tower and I had to put in flight plans by getting on the, over the radio, just the constant hearing of the buzzing in my ear made it hard, plus the static that they had to where I couldn't really do that one, that particular job effectively communicating departure of aircrafts."  (See Board hearing transcript, page 5.)  

The Veteran also testified that he was, at some point, employed as a car salesman.  He testified that his job involved "talking to customers on the phone and in front of them and then working as well in the vehicle trying to demonstrate the, the my SYNC."  He further stated, as follows:

Ford has a new voice commands that they have and you have to sit there and listen to the little computer and talk to it, try to explain to the customers what's going on and it made it kind of difficult to go over with that because that little voice they have is automated and it's kind of breaks up as it's talking to you, so you're confusing the customer as you're trying to explain how this can, how they can use it to dial their family members and things of that nature.

(See Board hearing transcript, page 6.)

He testified that he has had communication problems due to his tinnitus in all four of his previous occupations and stated that his tinnitus makes it more difficult to concentrate. (The Veteran is also service connected for anxiety disorder with alcohol abuse and attention deficit disorder.)  (See Board hearing transcript, page 18, and VA Form 9.) 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, any averments that tinnitus causes the Veteran difficulty with hearing or concentration due to ringing in the ears is the precise symptomatology and effect contemplated by schedular criteria.  Thus, the first prong of Thun and 38 C.F.R. § 3.321(b), an exceptional disability picture, has not been met.  

Even assuming that the first prong was met, the Board finds that the second prong has not been met.  Although the Veteran has stated that his tinnitus caused employment difficulties, the evidence does not reflect that he was ever reprimanded, given a warning, penalized, or fired due to tinnitus-affected performance.  The Board finds that the evidence is against a finding of marked interference with employment.  Moreover, the evidence does not reflect that he has ever been hospitalized due to tinnitus.  Thus, the second prong of Thun and 38 C.F.R. § 3.321(b) has not been met.  Based on the foregoing, the Board finds that referral for consideration of an extraschedular rating is not warranted. 

ORDER

Entitlement to an initial rating in excess of 10 percent disabling for tinnitus is denied.


REMAND

Degenerative disc disease of the lumbar spine

The Veteran had a VA examination in February 2013.  He testified at the 2014 Board hearing that he believes that his back disability has become worse since that time.  (See Board hearing transcript, page 12.)  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
The Veteran also testified that he has received additional treatment for his back at the Alexander Chiropractor Center since the January 2013 record noted in the April 2013 supplemental statement of the case.  VA should attempt to obtain records from such treatment.  

TDIU

The Veteran is in receipt of TDIU effective from November 22, 2013.  (See April 2014 rating decision).  The Veteran has given conflicting evidence as to when he was last employed.  He has stated that he was unemployed between October 2010 and august 2012, that he last worked in February 2013, and that he last worked in July 2013.  (See Board hearing transcript, pages 5,16,and 23.)

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

During the pendency of the Veteran's claims for increased ratings for his DDD and tinnitus, he was granted TDIU.  However, the TDIU grant is effective from November 22, 2103, not for the entire rating period on appeal.  Therefore, the issue of entitlement to TDIU prior to November 22, 2013 is inextricably intertwined with the issue of entitlement to an increased rating for his service-connected back disability.
 
Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his back, to include the Alexander Chiropractor Center, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the claims file.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected lumbar degenerative disc disease.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


